 

Exhibit 10.1

SPRING BANK PHARMACEUTICALS, INC.

AMENDED AND RESTATED 2015 STOCK INCENTIVE PLAN

1. Purpose.  The purpose of this Amended and Restated 2015 Stock Incentive Plan
(the “Plan”) of Spring Bank Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), is to advance the interests of the Company’s stockholders by
enhancing the Company’s ability to attract, retain and motivate persons who are
expected to make important contributions to the Company and by providing such
persons with equity ownership opportunities and performance-based incentives
that are intended to better align the interests of such persons with those of
the Company’s stockholders. Except where the context otherwise requires, the
term “Company” shall include any of the Company’s present or future parent or
subsidiary corporations as defined in Sections 424(e) or (f) of the Internal
Revenue Code of 1986, as amended, and any regulations thereunder (the “Code”)
and any other business venture (including, without limitation, joint venture or
limited liability company) in which the Company has a controlling interest, as
determined by the Board of Directors of the Company (the “Board”).

2. Eligibility.  All of the Company’s employees, officers and directors, as well
as consultants and advisors to the Company (as such terms are defined and
interpreted for purposes of Form S-8 under the Securities Act of 1933, as
amended (the “Securities Act”), or any successor form) are eligible to be
granted Awards under the Plan. Notwithstanding the foregoing, the Board may
authorize the grant of an Award to a person not then an employee, officer,
director, advisor or consultant of the Company; provided, however, that the
actual grant of such Award shall be conditioned upon such person becoming
eligible to become a Participant at or prior to the time of the execution of the
Agreement evidencing such Award.  Each person who is granted an Award under the
Plan is deemed a “Participant.” “Award” means Options (as defined in Section 5),
SARs (as defined in Section 6), Restricted Stock (as defined in Section 7),
Restricted Stock Units (as defined in Section 7) and Other Stock-Based Awards
(as defined in Section 8).

3. Administration and Delegation

(a) Administration by Board of Directors. Subject to Sections 3(b) and 3(c)
below, the Plan will be administered by the Board.  Subject to the provisions of
the Plan, the Board is authorized to:

(1) grant Awards and to adopt, amend and repeal such administrative rules,
guidelines and practices relating to the Plan as it shall deem advisable;

(2) construe and interpret the terms of the Plan and any Award agreements
entered into under the Plan and make all rules and determinations which it deems
necessary or advisable for the administration of the Plan, including correcting
any defect, supply any omission or reconcile any inconsistency in the Plan or
any Award in the manner and to the extent it shall deem expedient;

(3) determine which employees, officers, directors, advisors and consultants
shall be granted Awards;

(4) determine the number of shares of common stock, par value $0.0001 per share,
of the Company (the “Common Stock”) for which an Award shall be granted,
provided, however, that the number of Shares to be granted to any non-employee
director under the Plan in any calendar year may not exceed the lesser of (i)
20,000 shares or (ii) Awards having an aggregate grant date fair value of
$200,000, except that the foregoing limitation shall not apply to Awards made
pursuant to an election by a non-employee director to receive the Award in lieu
of cash for all or a portion of cash fees to be received for service on the
Board or any Committee thereof;

(5) specify the terms and conditions upon which an Award may be granted,
provided however, except in the case of death, Disability (as defined in Section
22(e)(3) of the Code) or change of control, time-based Awards shall not vest and
any right of the Company to restrict or reacquire shares subject to an Award
shall not

1

 

--------------------------------------------------------------------------------

 

lapse, less than one (1) year from the date of grant and any Award subject to
the satisfaction of performance goals over a performance period shall be subject
to a performance period of not less than one year; provided, however, that
notwithstanding the foregoing, Awards may be granted having time-based vesting
of less than one (1) year from the date of grant so long as no more than five
percent (5%) of the shares of Common Stock authorized under the Plan pursuant to
Section 4 below (as adjusted under Section 9 of the Plan) may be granted in the
aggregate pursuant to such Awards other than Awards to non-employee directors
paid in lieu of cash fees pursuant to (4) above; and

(6) amend any term or condition of any outstanding Award, other than reducing
the exercise price or purchase price or extending the expiration date of an
Option or a SAR, provided that (i) such term or condition as amended is not
prohibited by the Plan; (ii) any such amendment shall not impair the rights of a
Participant under any Award previously granted without such Participant’s
consent or in the event of death of the Participant, the Participant’s survivors
(meaning a deceased Participant’s legal representatives and/or any person or
persons who acquired the Participant’s rights to an Award by will or by the laws
of descent or distribution); and (iii) any such amendment shall be made only
after the Board determines whether such amendment would cause any adverse tax
consequences to the Participant, including, but not limited to, the annual
vesting limitation contained in Section 422(d) of the Code and described in
Section 5(b) with respect to Incentive Stock Options (as defined below) and
pursuant to Section 409A of the Code;

provided, however, that all such interpretations, rules, determinations, terms
and conditions shall be made and prescribed in the context of not causing any
adverse tax consequences under Section 409A of the Code and preserving the tax
status under Section 422 of the Code of those Options which are designated as
Incentive Stock Options.  Subject to the foregoing, the interpretation and
construction by the Board of any provisions of the Plan or of any Award granted
under it shall be final.  In addition, if the administrator of the Plan is the
Committee (as set forth in Section 3(b)), the Board may take any action under
the Plan that would otherwise be the responsibility of the Committee.

 

(b) Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”).  The Board may revoke
any such delegation at any time.  All references in the Plan to the “Board”
shall mean the Board or a Committee of the Board or the officers referred to in
Section 3(c) to the extent that the Board’s powers or authority under the Plan
have been delegated to such Committee or officers.

(c) Delegation to Officers. To the extent permitted by applicable law, the Board
may delegate to one or more officers of the Company the power to grant Options
and other Awards that constitute rights under Delaware law (subject to any
limitations under the Plan) to employees or officers of the Company and to
exercise such other powers under the Plan as the Board may determine, provided
that the Board shall fix the terms of such Awards to be granted by such officers
(including the exercise prices of such Awards, which may include a formula by
which the exercise prices will be determined) and the maximum number of shares
subject to such Awards that the officers may grant; provided further, however,
that no officer shall be authorized to grant such Awards to any “executive
officer” of the Company (as defined by Rule 3b-7 under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) or to any “officer” of the Company
(as defined by Rule 16a-1 under the Exchange Act). The Board may not delegate
authority under this Section 3(c) to grant Restricted Stock, unless Delaware law
then permits such delegation. The Board may revoke any such delegation at any
time.

4. Stock Available for Awards

(a) Number of Shares; Share Counting.

(1) Authorized Number of Shares. Subject to adjustment under Section 9, Awards
may be made under the Plan (any or all of which Awards may be in the form of
Incentive Stock Options, as defined in Section 5(b)) for up to such number of
shares of Common Stock as is equal to the sum of:

(A) 2,700,0001 shares of Common Stock; plus

 

1 

Shareholder approval of a 1,150,000 shares increase occurred on June 24, 2020.

2

 

--------------------------------------------------------------------------------

 

(B) such additional number of shares of Common Stock as is equal to the sum of
(i) 116,863 shares of Common Stock that were reserved for issuance under the
Company’s 2014 Stock Incentive Plan (the “Preceding Plan”) that were available
for grant under the Preceding Plan immediately prior to the closing of the
Company’s initial public offering and (ii) the number of shares of Common Stock
subject to awards granted under the Preceding Plan which awards expire,
terminate or are otherwise surrendered, canceled, forfeited or repurchased by
the Company at their original issuance price pursuant to a contractual
repurchase right after the closing of the Company’s initial public offering,
provided that such amount of shares of Common Stock shall not exceed 608,137
shares (subject, however, in the case of Incentive Stock Options to any
limitations of the Code).

Shares issued under the Plan may consist in whole or in part of authorized but
unissued shares or treasury shares.

(2) Share Counting. For purposes of counting the number of shares available for
the grant of Awards under the Plan:

(A) all shares of Common Stock covered by SARs shall be counted against the
number of shares available for the grant of Awards under the Plan; provided,
however, that (i) SARs that may be settled only in cash shall not be so counted
and (ii) if the Company grants an SAR in tandem with an Option for the same
number of shares of Common Stock and provides that only one such Award may be
exercised (a “Tandem SAR”), only the shares covered by the Option, and not the
shares covered by the Tandem SAR, shall be so counted, and the expiration of one
in connection with the other’s exercise will not restore shares to the Plan;

(B) if any Award (i) expires or is terminated, surrendered or canceled without
having been fully exercised or is forfeited in whole or in part (including as
the result of shares of Common Stock subject to such Award being repurchased by
the Company at the original issuance price pursuant to a contractual repurchase
right) or (ii) results in any Common Stock not being issued (including as a
result of an SAR that was settleable either in cash or in stock actually being
settled in cash), the unused Common Stock covered by such Award shall again be
available for the grant of Awards; provided, however, that (1) in the case of
Incentive Stock Options, the foregoing shall be subject to any limitations under
the Code, (2) in the case of the exercise of an SAR, the number of shares
counted against the shares available under the Plan and against the sublimits
listed in the first clause of Section 4(a)(2) shall be the full number of shares
subject to the SAR multiplied by the percentage of the SAR actually exercised,
regardless of the number of shares actually used to settle such SAR upon
exercise and (3) the shares covered by a Tandem SAR shall not again become
available for grant upon the expiration or termination of such Tandem SAR;

(C) shares of Common Stock delivered (either by actual delivery, attestation or
net exercise) to the Company by a Participant to (i) purchase shares of Common
Stock upon the exercise of an Award or (ii) satisfy tax withholding obligations
(including shares retained from the Award creating the tax obligation) shall not
be added back to the number of shares available for the future grant of Awards;
and

(D) and shares of Common Stock repurchased by the Company in the open market
with the proceeds of the option exercise price may not be reissued under the
Plan.

(b) Substitute Awards. In connection with a merger or consolidation of an entity
with the Company or the acquisition by the Company of property or stock of an
entity, the Board may grant Awards in substitution for any options or other
stock or stock-based awards granted by such entity or an affiliate thereof.
Substitute Awards may be granted on such terms as the Board deems appropriate in
the circumstances, notwithstanding any limitations on Awards contained in the
Plan. Substitute Awards shall not count against the overall share limit set
forth in Section 4(a)(1) or any sublimit contained in the Plan, except as may be
required by reason of Section 422 and related provisions of the Code.

5. Stock Options

(a) General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the

3

 

--------------------------------------------------------------------------------

 

conditions and limitations applicable to the exercise of each Option, including
conditions relating to applicable federal or state securities laws, as it
considers necessary or advisable.

(b) Incentive Stock Options. An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of Spring Bank
Pharmaceuticals, Inc., any of Spring Bank Pharmaceutical Inc.’s present or
future parent or subsidiary corporations as defined in Sections 424(e) or (f) of
the Code, and any other entities the employees of which are eligible to receive
Incentive Stock Options under the Code, and shall be subject to and shall be
construed consistently with the requirements of Section 422 of the Code. An
Option that is not intended to be an Incentive Stock Option shall be designated
a “Nonstatutory Stock Option.” The Company shall have no liability to a
Participant, or any other party, if an Option (or any part thereof) that is
intended to be an Incentive Stock Option is not an Incentive Stock Option or if
the Company converts an Incentive Stock Option to a Nonstatutory Stock Option.

(c) Exercise Price. The Board shall establish the exercise price of each Option
and specify the exercise price in the applicable Option agreement. The exercise
price shall be not less than 100% of the Fair Market Value of a share of Common
Stock. The “Fair Market Value” of a share of Common Stock means:

(1) if the Common Stock is listed on a national securities exchange or traded in
the over‑the‑counter market and sales prices are regularly reported for the
Common Stock, the closing or, if not applicable, the last price of the Common
Stock on the composite tape or other comparable reporting system for the trading
day on the applicable date and if such applicable date is not a trading day, the
last market trading day prior to such date;

(2) if the Common Stock is not traded on a national securities exchange but is
traded on the over‑the‑counter market, if sales prices are not regularly
reported for the Common Stock for the trading day referred to in clause (1), and
if bid and asked prices for the Common Stock are regularly reported, the mean
between the bid and the asked price for the Common Stock at the close of trading
in the over-the-counter market for the trading day on which Common Stock was
traded on the applicable date and if such applicable date is not a trading day,
the last market trading day prior to such date; or

(3) if the Common Stock is neither listed on a national securities exchange nor
traded in the over‑the‑counter market, such value as the Board, in good faith,
shall determine in compliance with applicable laws.

(d) Vesting. Each Option agreement shall state the date or dates on which it
first is exercisable and the date after which it may no longer be exercised, and
may provide that the Option rights accrue or become exercisable in installments
over a period of months or years (in compliance with Section 3(a)(5) of the
Plan), or upon the occurrence of performance criteria.

(e) Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement; provided, however, that no Option will be granted with a term
in excess of 10 years.

(f) Exercise of Options. Options may be exercised by delivery to the Company of
a notice of exercise in a form (which may be electronic) approved by the
Company, together with payment in full (in the manner specified in Section 5(f))
of the exercise price for the number of shares for which the Option is
exercised. Shares of Common Stock subject to the Option will be delivered by the
Company as soon as practicable following exercise.

(g) Payment Upon Exercise. Common Stock purchased upon the exercise of an Option
granted under the Plan shall be paid for as follows:

(1) in cash or by check, payable to the order of the Company;

(2) by (i) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker approved by the Company to deliver promptly to the Company
sufficient funds to pay the exercise price and any required tax withholding or
(ii) delivery by the Participant to the Company of a copy of irrevocable and

4

 

--------------------------------------------------------------------------------

 

unconditional instructions to a creditworthy broker approved by the Company to
deliver promptly to the Company cash or a check sufficient to pay the exercise
price and any required tax withholding;

(3) to the extent approved by the Board, in its sole discretion, by delivery
(either by actual delivery or attestation) of shares of Common Stock owned by
the Participant valued at their Fair Market Value, provided (i) such method of
payment is then permitted under applicable law, (ii) such Common Stock, if
acquired directly from the Company, was owned by the Participant for such
minimum period of time, if any, as may be established by the Board in its
discretion and (iii) such Common Stock is not subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements;

(4) to the extent approved by the Board in its sole discretion, by delivery of a
notice of “net exercise” to the Company, as a result of which the Participant
would receive (i) the number of shares underlying the portion of the Option
being exercised, less (ii) such number of shares as is equal to (A) the
aggregate exercise price for the portion of the Option being exercised divided
by (B) the Fair Market Value on the date of exercise;

(5) to the extent permitted by applicable law and provided for in the applicable
Option agreement or approved by the Board, in its sole discretion, by payment of
such other lawful consideration as the Board may determine; or

(6) by any combination of the above permitted forms of payment.

6. Stock Appreciation Rights

(a) General. The Board may grant Awards consisting of stock appreciation rights
(“SARs”) entitling the holder, upon exercise, to receive an amount of Common
Stock or cash or a combination thereof (such form to be determined by the Board)
determined by reference to appreciation, from and after the date of grant, in
the Fair Market Value of a share of Common Stock over the measurement price
established pursuant to Section 6(b). The date as of which such appreciation is
determined shall be the exercise date.

(b) Measurement Price. The Board shall establish the measurement price of each
SAR and specify it in the applicable SAR agreement. The measurement price shall
not be less than 100% of the Fair Market Value on the date the SAR is
granted; provided that if the Board approves the grant of an SAR effective as of
a future date, the measurement price shall be not less than 100% of the Fair
Market Value on such future date.

(c) Vesting. Each SAR agreement shall state the date or dates on which it first
is exercisable and the date after which it may no longer be exercised, and may
provide that the SAR rights accrue or become exercisable in installments over a
period of months or years (in compliance with Section 3(a)(5) of the Plan), or
upon the occurrence of performance criteria.

(d) Duration of SARs. Each SAR shall be exercisable at such times and subject to
such terms and conditions as the Board may specify in the applicable SAR
agreement; provided, however, that no SAR will be granted with a term in excess
of 10 years.

(e) Exercise of SARs. SARs may be exercised by delivery to the Company of a
notice of exercise in a form (which may be electronic) approved by the Company,
together with any other documents required by the Board.

7. Restricted Stock; Restricted Stock Units

(a) General. The Board may grant Awards entitling recipients to acquire shares
of Common Stock (“Restricted Stock”), subject to the right of the Company to
repurchase all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost)
from the recipient in the event that conditions specified by the Board in the
applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award. The Board
may also grant Awards entitling the recipient to receive shares of Common Stock
or cash to be delivered at the time such Award vests

5

 

--------------------------------------------------------------------------------

 

(“Restricted Stock Units”) (Restricted Stock and Restricted Stock Units are each
referred to herein as a “Restricted Stock Award”).

(b) Terms and Conditions for All Restricted Stock Awards. The Board shall
determine the terms and conditions of a Restricted Stock Award, including the
conditions for vesting and repurchase (or forfeiture) (in compliance with
Section 3(a)(5) of the Plan) and the issue price, if any.

(c) Additional Provisions Relating to Restricted Stock.

(1) Dividends. Any dividends (whether paid in cash, stock or property except as
set forth in Section 9) declared and paid by the Company with respect to shares
of Restricted Stock (“Accrued Dividends”) shall be paid to the Participant only
if and when such shares become free from the restrictions on transferability and
forfeitability that apply to such shares. Each payment of Accrued Dividends will
be made no later than the end of the calendar year in which the dividends are
paid to stockholders of that class of stock or, if later, the 15th day of the
third month following the lapsing of the restrictions on transferability and the
forfeitability provisions applicable to the underlying shares of Restricted
Stock.

(2) Stock Certificates. The Company may require that any stock certificates
issued in respect of shares of Restricted Stock, as well as dividends or
distributions paid on such Restricted Stock, shall be deposited in escrow by the
Participant, together with a stock power endorsed in blank, with the Company (or
its designee). At the expiration of the applicable restriction periods, the
Company (or such designee) shall deliver the certificates no longer subject to
such restrictions to the Participant or if the Participant has died, to his or
her Designated Beneficiary. “Designated Beneficiary” means (i) the beneficiary
designated, in a manner determined by the Board, by a Participant to receive
amounts due or exercise rights of the Participant in the event of the
Participant’s death or (ii) in the absence of an effective designation by a
Participant, the Participant’s estate.

(d) Additional Provisions Relating to Restricted Stock Units.

(1) Settlement. Upon the vesting of and/or lapsing of any other restrictions
(i.e., settlement) with respect to each Restricted Stock Unit, the Participant
shall be entitled to receive from the Company one share of Common Stock or (if
so provided in the applicable Award agreement) an amount of cash equal to the
Fair Market Value of one share of Common Stock. The Board may, in its
discretion, provide that settlement of Restricted Stock Units shall be deferred,
on a mandatory basis or at the election of the Participant in a manner that
complies with Section 409A of the Code.

(2) Voting Rights. A Participant shall have no voting rights with respect to any
Restricted Stock Units.

(3) Dividend Equivalents. The Award agreement for Restricted Stock Units may
provide Participants with the right to receive an amount equal to any dividends
or other distributions declared and paid on an equal number of outstanding
shares of Common Stock (“Dividend Equivalents”); provided that Dividend
Equivalents may accrue but shall not be paid prior to and only to the extent
that, the shares of Common Stock subject to the Restricted Stock Award vest.

8. Other Stock-Based Awards

(a) General. Other Awards of shares of Common Stock, and other Awards that are
valued in whole or in part by reference to, or are otherwise based on, shares of
Common Stock or other property, may be granted hereunder to Participants (“Other
Stock-Based-Awards”). Such Other Stock-Based Awards shall also be available as a
form of payment in the settlement of other Awards granted under the Plan or as
payment in lieu of compensation to which a Participant is otherwise entitled.
Other Stock-Based Awards may be paid in shares of Common Stock or cash, as the
Board shall determine.

6

 

--------------------------------------------------------------------------------

 

(b) Terms and Conditions. Subject to the provisions of the Plan, the Board shall
determine the terms and conditions of each Other Stock-Based Award (in
compliance with Section 3(a)(5) of the Plan), including any purchase price
applicable thereto; provided that Dividend Equivalents may accrue but shall not
be paid prior to and only to the extent that, the shares of Common Stock subject
to the Award vest.  

9. Adjustments for Changes in Common Stock and Certain Other Events

(a) Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend after the Effective Date, (i) the number and class of securities
available under the Plan, (ii) the share counting rules and sublimit set forth
in Sections 3(a) and 4(a), (iii) the number and class of securities and exercise
price per share of each outstanding Option, (iv) the share and per-share
provisions and the measurement price of each outstanding SAR, (v) the number of
shares subject to and the repurchase price per share subject to each outstanding
Restricted Stock Award and (vi) the share and per-share-related provisions and
the purchase price, if any, of each outstanding Other Stock-Based Award, shall
be equitably adjusted by the Company (or substituted Awards may be made, if
applicable) in the manner determined by the Board. Without limiting the
generality of the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to an outstanding Option are adjusted as of the date of
the distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such stock dividend.

(b) Reorganization Events.

(1) Definition. A “Reorganization Event” shall mean: (a) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or is cancelled, (b) any
transfer or disposition of all of the Common Stock of the Company for cash,
securities or other property pursuant to a share exchange or other transaction
or (c) any liquidation or dissolution of the Company.

(2) Consequences of a Reorganization Event on Awards Other than Restricted
Stock.

(A) In connection with a Reorganization Event, the Board may take any one or
more of the following actions as to all or any (or any portion of) outstanding
Awards other than Restricted Stock on such terms as the Board determines (except
to the extent specifically provided otherwise in an applicable Award agreement
or another agreement between the Company and the Participant): (i) provide that
such Awards shall be assumed, or substantially equivalent Awards shall be
substituted, by the acquiring or succeeding corporation (or an affiliate
thereof), (ii) upon written notice to a Participant, provide that all of the
Participant’s unexercised Awards will terminate immediately prior to the
consummation of such Reorganization Event unless exercised by the Participant
(to the extent then exercisable) within a specified period following the date of
such notice, (iii) provide that outstanding Awards shall become exercisable,
realizable or deliverable, or restrictions applicable to an Award shall lapse,
in whole or in part prior to or upon such Reorganization Event, (iv) in the
event of a Reorganization Event under the terms of which holders of Common Stock
will receive upon consummation thereof a cash payment for each share surrendered
in the Reorganization Event (the “Acquisition Price”), make or provide for a
cash payment to Participants with respect to each Award held by a Participant
equal to (A) the number of shares of Common Stock subject to the vested portion
of the Award (after giving effect to any acceleration of vesting that occurs
upon or immediately prior to such Reorganization Event) multiplied by (B) the
excess, if any, of (I) the Acquisition Price over (II) the exercise, measurement
or purchase price of such Award and any applicable tax withholdings, in exchange
for the termination of such Award, (v) provide that, in connection with a
liquidation or dissolution of the Company, Awards shall convert into the right
to receive liquidation proceeds (if applicable, net of the exercise, measurement
or purchase price thereof and any applicable tax withholdings) and (vi) any
combination of the foregoing. In taking any of the actions permitted under this

7

 

--------------------------------------------------------------------------------

 

Section 9(b)(2), the Board shall not be obligated by the Plan to treat all
Awards, all Awards held by a Participant, or all Awards of the same type,
identically.

(B) Notwithstanding the terms of Section 9(b)(2)(A), in the case of outstanding
Restricted Stock Units that are subject to Section 409A of the Code: (i) if the
applicable Restricted Stock Unit agreement provides that the Restricted Stock
Units shall be settled upon a “change in control event” within the meaning of
Treasury Regulation Section 1.409A-3(i)(5)(i), and the Reorganization Event
constitutes such a “change in control event”, then no assumption or substitution
shall be permitted pursuant to Section 9(b)(2)(A)(i) and the Restricted Stock
Units shall instead be settled in accordance with the terms of the applicable
Restricted Stock Unit agreement; and (ii) the Board may only undertake the
actions set forth in clauses (iii), (iv) or (v) of Section 9(b)(2)(A) if the
Reorganization Event constitutes a “change in control event” as defined under
Treasury Regulation Section 1.409A-3(i)(5)(i) and such action is permitted or
required by Section 409A of the Code; if the Reorganization Event is not a
“change in control event” as so defined or such action is not permitted or
required by Section 409A of the Code, and the acquiring or succeeding
corporation does not assume or substitute the Restricted Stock Units pursuant to
clause (i) of Section 9(b)(2)(A), then the unvested Restricted Stock Units shall
terminate immediately prior to the consummation of the Reorganization Event
without any payment in exchange therefor.

(C) For purposes of Section 9(b)(2)(A)(i), an Award (other than Restricted
Stock) shall be considered assumed if, following consummation of the
Reorganization Event, such Award confers the right to purchase or receive
pursuant to the terms of such Award, for each share of Common Stock subject to
the Award immediately prior to the consummation of the Reorganization Event, the
consideration (whether cash, securities or other property) received as a result
of the Reorganization Event by holders of Common Stock for each share of Common
Stock held immediately prior to the consummation of the Reorganization Event
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock); provided, however, that if the consideration received as a result
of the Reorganization Event is not solely common stock of the acquiring or
succeeding corporation (or an affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise or settlement of the Award to
consist solely of such number of shares of common stock of the acquiring or
succeeding corporation (or an affiliate thereof) that the Board determined to be
equivalent in value (as of the date of such determination or another date
specified by the Board) to the per share consideration received by holders of
outstanding shares of Common Stock as a result of the Reorganization Event.

(3) Consequences of a Reorganization Event on Restricted Stock. Upon the
occurrence of a Reorganization Event other than a liquidation or dissolution of
the Company, the repurchase and other rights of the Company with respect to
outstanding Restricted Stock shall inure to the benefit of the Company’s
successor and shall, unless the Board determines otherwise, apply to the cash,
securities or other property which the Common Stock was converted into or
exchanged for pursuant to such Reorganization Event in the same manner and to
the same extent as they applied to such Restricted Stock; provided, however,
that the Board may provide for termination or deemed satisfaction of such
repurchase or other rights under the instrument evidencing any Restricted Stock
or any other agreement between a Participant and the Company, either initially
or by amendment. Upon the occurrence of a Reorganization Event involving the
liquidation or dissolution of the Company, except to the extent specifically
provided to the contrary in the instrument evidencing any Restricted Stock or
any other agreement between a Participant and the Company, all restrictions and
conditions on all Restricted Stock then outstanding shall automatically be
deemed terminated or satisfied.

10. General Provisions Applicable to Awards

(a) Transferability of Awards. Awards shall not be sold, assigned, transferred,
pledged or otherwise encumbered by the person to whom they are granted, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution or, other than in the case of an Incentive Stock Option, pursuant
to a qualified domestic relations order, and, during the life of the
Participant, shall be exercisable only by the Participant; provided, however,
that the Board may permit or provide in an Award solely for the gratuitous
transfer of the Award by the Participant to or for the benefit of any immediate
family member, family trust or other entity established for the benefit of the
Participant and/or an immediate family member thereof if the Company would be

8

 

--------------------------------------------------------------------------------

 

eligible to use a Form S-8 under the Securities Act for the registration of the
sale of the Common Stock subject to such Award to such proposed
transferee; provided further, that the Company shall not be required to
recognize any such permitted transfer until such time as such permitted
transferee shall, as a condition to such transfer, deliver to the Company a
written instrument in form and substance satisfactory to the Company confirming
that such transferee shall be bound by all of the terms and conditions of the
Award. References to a Participant, to the extent relevant in this context,
shall include references to authorized transferees. For the avoidance of doubt,
nothing contained in this Section 10(a) shall be deemed to restrict a transfer
to the Company.

(b) Documentation. Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan.

(c) Board Discretion. Except as otherwise provided by the Plan, each Award may
be made alone or in addition or in relation to any other Award. The terms of
each Award need not be identical, and the Board need not treat Participants
uniformly.

(d) Termination of Status. The Board shall determine the effect on an Award of
the Disability, death, termination or other cessation of employment, authorized
leave of absence or other change in the employment or other status of a
Participant and the extent to which, and the period during which, the
Participant, or the Participant’s legal representative, conservator, guardian or
Designated Beneficiary, may exercise rights under the Award.  For purposes of
the Plan and any agreements under the Plan, “Cause,” with respect to a
Participant, means (a) dishonesty with respect to the Company, (b)
insubordination, substantial malfeasance or non‑feasance of duty, (c)
unauthorized disclosure of confidential information, (d) breach by a Participant
of any provision of any employment, consulting, advisory, nondisclosure,
non-competition or similar agreement between the Participant and the Company, or
(e) conduct substantially prejudicial to the business of the Company; provided,
however, that any provision in an agreement between a Participant and the
Company, which contains a conflicting definition of Cause for termination and
which is in effect at the time of such termination, shall supersede this
definition with respect to that Participant.  The determination of the Board as
to the existence of Cause will be conclusive on the Participant and the Company.

(e) Withholding. The Participant must satisfy all applicable federal, state and
local or other income and employment tax withholding obligations before the
Company will deliver stock certificates or otherwise recognize ownership of
Common Stock under an Award. The Company may decide to satisfy the withholding
obligations through additional withholding on salary or wages. If the Company
elects not to or cannot withhold from other compensation, the Participant must
pay the Company the full amount, if any, required for withholding or have a
broker tender to the Company cash equal to the withholding obligations. Payment
of withholding obligations is due before the Company will issue any shares on
exercise, vesting or release from forfeiture of an Award or at the same time as
payment of the exercise or purchase price, unless the Company determines
otherwise. If provided for in an Award or approved by the Board in its sole
discretion, a Participant may satisfy such tax obligations in whole or in part
by delivery (either by actual delivery or attestation) of shares of Common
Stock, including shares retained from the Award creating the tax obligation,
valued at their Fair Market Value; provided, however, except as otherwise
provided by the Board, that the total tax withholding where stock is being used
to satisfy such tax obligations cannot exceed the Company’s minimum statutory
withholding obligations (based on withholding rates for federal and state tax
purposes, including payroll taxes, that are applicable to such supplemental
taxable income). Shares used to satisfy tax withholding requirements cannot be
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements.

(f) Amendment of Award. The Board may amend, modify or terminate any outstanding
Award, including but not limited to, substituting therefor another Award of the
same or a different type, changing the date of exercise or realization, and
converting an Incentive Stock Option to a Nonstatutory Stock Option. The
Participant’s consent to such action shall be required unless (i) the Board
determines that the action, taking into account any related action, does not
materially and adversely affect the Participant’s rights under the Plan or
(ii) the change is permitted under Section 9. Notwithstanding the foregoing,
other than as set forth in Section 9, the Board may not, without stockholder
approval, reduce the exercise price of an Option or the measurement price of a
SAR or cancel any outstanding Option or SAR in exchange for a replacement Option
or SAR having a lower exercise or measurement price, any Restricted Stock award
or Stock-Based Award or for cash.  In addition, the Board may not take any other
action that is considered a direct or indirect “repricing” for purposes of the
stockholder approval rules of the

9

 

--------------------------------------------------------------------------------

 

applicable securities exchange or inter-dealer quotation system on which the
Common Stock is listed, including any other action that is treated as a
repricing under generally accepted accounting principle.

(g) Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously issued or delivered under the Plan until
(i) all conditions of the Award have been met or removed to the satisfaction of
the Company, (ii) in the opinion of the Company’s counsel, all other legal
matters in connection with the issuance and delivery of such shares have been
satisfied, including any applicable securities laws and regulations and any
applicable stock exchange or stock market rules and regulations, and (iii) the
Participant has executed and delivered to the Company such representations or
agreements as the Company may consider appropriate to satisfy the requirements
of any applicable laws, rules or regulations.

(h) Acceleration. Subject to Section 3(a)(5), the Board may at any time provide
that any Award shall become immediately exercisable in whole or in part, free of
some or all restrictions or conditions, or otherwise realizable in whole or in
part, as the case may be; provided however, in the case of a Reorganization
Event Awards may only be accelerated if not assumed by the successor company and
all Awards that vest based on the achievement of performance criteria shall vest
solely on the higher of actual achievement or pro rata based on the target
performance criteria.

 

11. Miscellaneous

(a) No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Award by virtue of the adoption of the Plan, and the
grant of an Award shall not be construed as giving a Participant the right to
continued employment or any other relationship with the Company. The Company
expressly reserves the right at any time to dismiss or otherwise terminate its
relationship with a Participant free from any liability or claim under the Plan,
except as expressly provided in the applicable Award.

(b) No Rights As Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed with respect to an
Award until becoming the record holder of such shares.

(c) Effective Date and Term of Plan. The Plan, as amended and restated, shall
become effective on the date the Plan is approved by the Company’s stockholders
(the “Effective Date”). No Awards shall be granted under the Plan after the
expiration of 10 years from the Effective Date, but Awards previously granted
may extend beyond that date.

(d) Amendment of Plan. The Plan may be amended by the stockholders of the
Company. The Board may also amend, suspend or terminate the Plan or any portion
thereof at any time provided that no amendment that would require stockholder
approval under the rules of the NASDAQ Stock Market may be made effective unless
and until the Company’s stockholders approve such amendment. In addition, if at
any time the approval of the Company’s stockholders is required as to any other
modification or amendment under Section 422 of the Code or any successor
provision with respect to Incentive Stock Options, the Board may not effect such
modification or amendment without such approval. Unless otherwise specified in
the amendment, any amendment to the Plan adopted in accordance with this
Section 11(d) shall apply to, and be binding on the holders of, all Awards
outstanding under the Plan at the time the amendment is adopted, provided the
Board determines that such amendment, taking into account any related action,
does not materially and adversely affect the rights of Participants under the
Plan. No Award shall be made that is conditioned upon stockholder approval of
any amendment to the Plan unless the Award provides that (i) it will terminate
or be forfeited if stockholder approval of such amendment is not obtained within
no more than 12 months from the date of grant and (2) it may not be exercised or
settled (or otherwise result in the issuance of Common Stock) prior to such
stockholder approval.

(e) Authorization of Sub-Plans (including for Grants to non-U.S. Employees). The
Board may from time to time establish one or more sub-plans under the Plan for
purposes of satisfying applicable securities, tax or other laws of various
jurisdictions. The Board shall establish such sub-plans by adopting supplements
to the Plan containing (i) such limitations on the Board’s discretion under the
Plan as the Board deems necessary or desirable or (ii) such additional terms and
conditions not otherwise inconsistent with the Plan as the Board shall deem
necessary or

10

 

--------------------------------------------------------------------------------

 

desirable. All supplements adopted by the Board shall be deemed to be part of
the Plan, but each supplement shall apply only to Participants within the
affected jurisdiction and the Company shall not be required to provide copies of
any supplement to Participants in any jurisdiction which is not the subject of
such supplement.

(f) Compliance with Section 409A of the Code. Except as provided in individual
Award agreements initially or by amendment, if and to the extent (i) any portion
of any payment, compensation or other benefit provided to a Participant pursuant
to the Plan in connection with his or her employment termination constitutes
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code and (ii) the Participant is a specified employee as defined in
Section 409A(a)(2)(B)(i) of the Code, in each case as determined by the Company
in accordance with its procedures, by which determinations the Participant
(through accepting the Award) agrees that he or she is bound, such portion of
the payment, compensation or other benefit shall not be paid before the day that
is six months plus one day after the date of “separation from service” (as
determined under Section 409A of the Code) (the “New Payment Date”), except as
Section 409A of the Code may then permit. The aggregate of any payments that
otherwise would have been paid to the Participant during the period between the
date of separation from service and the New Payment Date shall be paid to the
Participant in a lump sum on such New Payment Date, and any remaining payments
will be paid on their original schedule.

The Company makes no representations or warranty and shall have no liability to
the Participant or any other person if any provisions of or payments,
compensation or other benefits under the Plan are determined to constitute
nonqualified deferred compensation subject to Section 409A of the Code but do
not to satisfy the conditions of that section.

(g) Limitations on Liability. Notwithstanding any other provisions of the Plan,
no individual acting as a director, officer, employee or agent of the Company
will be liable to any Participant, former Participant, spouse, beneficiary, or
any other person for any claim, loss, liability, or expense incurred in
connection with the Plan, nor will such individual be personally liable with
respect to the Plan because of any contract or other instrument he or she
executes in his or her capacity as a director, officer, employee or agent of the
Company. The Company will indemnify and hold harmless each director, officer,
employee or agent of the Company to whom any duty or power relating to the
administration or interpretation of the Plan has been or will be delegated,
against any cost or expense (including attorneys’ fees) or liability (including
any sum paid in settlement of a claim with the Board’s approval) arising out of
any act or omission to act concerning the Plan unless arising out of such
person’s own fraud or bad faith.

(h) Clawback.  Notwithstanding anything to the contrary contained in the Plan,
the Company may recover from a Participant any compensation received from any
Award (whether or not settled) or cause a Participant to forfeit any Award
(whether or not vested) in the event that the Company’s Clawback Policy then in
effect is triggered.

(i) Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, excluding choice-of-law principles of the law of such state that would
require the application of the laws of a jurisdiction other than the State of
Delaware.

 

11

 